DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 12/14/2020. Claims 1 and 10 are amended. Claims 2, 4 and 7 are cancelled. Claims 1, 3, 5-6 and 8-10 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1, 3, 5-6 and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Reis, have been fully considered and are partially persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reis and Morley as discussed below.
	Applicant argues Reis fails to disclose a joint portion including a wrist joint configured to rotate around an axis, and a torque transmission tube, as amended in the claims. As discussed below, it is respectfully submitted Reis does disclose a wrist joint as amended (Fig. 11C depicts graspers including a wrist joint on the distal end of the catheter). With respect to the torque transmission tube, the rejection 
	Accordingly, the claims stand rejected.
Claim Objections
Claim 8 is objected to because of the following informalities:  In claim 8, line 2, “supporting base” should read “support base”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reis (US 2010/0175701 A1) (previously of record) in view of Morley (US 6676684 B1).
	Regarding claim 1, Reis discloses (see abstract; Paras. [0048]-[0056] and [0070]-[0080]; Figs. 3A-4B and 8C-11C) a surgical robot comprising: 
	a robot main body driver (drive mechanism 104, which may include more than one, Paras. [0048] and [0050]) having a first surface for attachment to a base of a robot main body (bottom surface of drive mechanism 104, Fig. 3B); 	
	the robot main body (Fig. 2 and Para. [0047]) including 
		the base (RCM 16) detachably attached to the first surface of the robot main body driver (drive mechanism 104 inserted into and removably coupled to RCM 16, Paras. [0052] and [0072]), 
		a hollow flexible shaft (medical device 106, which may be steerable) having a proximal end connecting to the base (medical device 106 connects to drive mechanism 104 via proximal end, Paras. [0048]-[0049] and Fig. 3B), 
		a joint portion (distal portion of catheter 103, which is an example of medical device 106, Para. [0049]; Fig. 11C) including a bending joint (flexible distal portion of catheter 103 shown as curved, which one of ordinary skill would’ve understood to encompass a bending joint, since drive mechanism 104 bends or actuates medical device 106 and therefore catheter 103, Paras. [0056] and [0080]; Fig. 11C) and a wrist joint provided at a distal end of the joint portion (annotated Fig. 11C), a proximal end of the joint portion being continuous with a distal end of the flexible shaft (one of ordinary skill would’ve understood the joint portion to be continuous with medical device 106, Fig. 11C), the bending joint receiving driving force of the robot main body driver to perform a bending operation (second drive mechanism 104 navigates catheter 103 to the desired site, which one of ordinary skill would’ve understood to include the flexible distal portion receiving driving force from drive mechanism 104, Para. [0080]), the wrist joint being configured to rotate around an axis of the distal end of the joint 
		an end effector connected to the wrist joint (medical tool 102 shown as the working end of catheter 103 in Fig. 11C, Para. [0082]; Fig. 13A), and 
		a driving force transmitter including a cable (at least one actuation element coupled to cable component 160, Paras. [0070]-[0071]), the cable connecting the bending joint and transmitting the driving force of the robot main body driver attached via the base to the bending joint (actuation element couples medical device 106 via tracks 158 within drive mechanism 104 to actuate movement of medical device 106, Paras. [0070]-[0071]; further, Reis incorporates US 2006/0084945 A1 to Moll, disclosing in Para. [0079] the control elements deflecting the catheter member, see Paras. [0022] and [0071] of Reis); 
	a support base (baseplate 114, Para. [0054]; Fig. 4A) supporting the robot main body driver so that the robot main body driver rotates around an axis of a proximal end of the flexible shaft (drive mechanism 104 is able to rotate in relation to RCM 16, Para. [0080]; Fig. 11C); and 
	a rotation driver (motors 112) supported by the support base (Fig. 4A) and configured to rotate the robot main body driver with which the robot main body is attached around the axis of the proximal end of the flexible shaft (driver system of drive mechanism 104 includes motors 112, see also Para. [0056]).
	However, Reis fails to disclose the driving force transmitter including a torque transmission tube, the torque transmission tube connecting the wrist joint and transmitting the driving force of the robot main body driver attached via the base to the wrist joint.
	Morley teaches (Col. 9 line 34-Col. 11 line 23; Figs. 9-14), in the same field of endeavor, a surgical tool including an end effector (514, Col. 6 lines 16-40), a wrist joint (wrist member 504), a robot main body driver (pulleys arranged on housing 53, Col. 4 line 61-Col. 5 line 4 and Col. 10 line 59-Col. 11 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reis’s device to include a torque transmission tube, as taught by Morley, in order to separate the cables appropriately within the working end of the device while providing rotation to the end effector (Col. 9 lines 34-52). Therefore, instead of the actuation elements extending only within catheter 103 to perform different operations, as taught in Reis, the actuation elements would be separated and extend within the torque transmission tube for rotating the medical device 102, preventing the risk of entanglement within the tube while still transmitting driving force to the wrist joint.

    PNG
    media_image1.png
    600
    788
    media_image1.png
    Greyscale

Annotated Figure 11C of Reis
	Regarding claim 3, Reis (as modified) teaches the robot of claim 1. Reis further discloses a supporting portion (bays 90 of RCM 16, Paras. [0072]-[0073]; Figs. 9A-10A) that supports the support base (Fig. 9A) so that the support base translates in a direction along the axis of the proximal end of the flexible shaft (bays 90 housing medical tools including baseplate 114 can move axially relative to one another, Paras. [0072]-[0073]); and 
	a translation driver (drive mechanism 110, which may include a plurality, Para. [0074]) configured to translate the support base in the direction along the axis of the proximal end of the flexible shaft (drive mechanisms 110 translate relative to each other, therefore translate baseplate 114, Para. [0074]) to translate the robot main body in the direction along the axis of the proximal end of the flexible shaft (medical tools 102 connect to drive mechanisms 110 and therefore translate relative to one another, Paras. [0074]-[0075] and [0080]; Fig. 11C).
	Regarding claim 5, Reis (as modified) teaches the robot of claim 1. Reis further discloses wherein: the joint portion includes a first bending joint and a second bending joint (Reis incorporates US 2005/0222554 A1 to Wallace by reference, who discloses the flexible distal portion 87 including multiple bending joints, which one of ordinary skill would’ve understood to include at least a first and second bending joint, Paras. [0173] and [0177]; Figs. 17-18 and 25-27, see also Paras. [0022], [0071] and [0082] of Reis); 
	the driving force transmitter includes a first cable (at least one actuation element, Para. [0071] of Reis) which connects the first bending joint and transmits the driving force of the robot main body driver to the first bending joint (one of ordinary skill would’ve understood the actuation elements (or control elements) to transfer force from the pulleys and the drive mechanism to the distal end of the instrument, since Wallace discloses the control elements bending the distal end of the instrument, Paras. [0006] and Paras. [0172]-[0183]; Figs. 52-64 of Wallace) and a second cable (at least a second actuation element, Para. [0071] of Reis) which connects the second bending joint and transmits the 
	the first bending joint receives the driving force of the robot main body driver to perform the bending operation in a predetermined direction (control elements are independently controlled to achieve a desired bending of the distal end of the instrument, Para. [0006] of Wallace; further, Para. [0071] of Reis discloses the actuation elements being sized for the anticipated loads of the particular applications, therefore, one of ordinary skill would’ve understood the bending operation to be performed in a predetermined direction in order to achieve desired bending for the particular application desired); and 
	the second bending joint receives the driving force of the robot main body driver to perform the bending operation in a direction opposite to the direction in which the first bending joint performs the bending operation (one of ordinary skill would’ve understood the actuation elements of Reis to be capable of transmitting the driving force in multiple directions based on independent input from the pulley assembly/user, which could result in a first bending joint and a second bending joint receiving input in two opposite directions, Paras. [0006] and [0172]-[0183]; Figs. 17-18 of Wallace; Paras. [0070]-[0071] of Reis).
	Regarding claim 6, Reis (as modified) teaches the robot of claim 1. Reis further discloses wherein the end effector is a pair of forceps (medical device 102 may comprise graspers, Para. [0082]; Figs. 11C and 13A).
	Regarding claim 8, Reis (as modified) teaches the robot of claim 1. Reis further discloses wherein the supporting base has a longitudinal direction parallel to the axis of the proximal end of the flexible shaft (Figs. 3B-4A depict base 114 having a longitudinal direction parallel to medical device 106).
	Regarding claim 9, Reis (as modified) teaches the robot of claim 1. Reis further discloses a guide rail (rails 180 of RCM 16, Para. [0074]; Fig. 11A) supported by the supporting portion (Figs. 9A-10A) and extending in the direction along the axis of the proximal end of the flexible shaft (Figs. 11A-11B); and a slider (slides 182, Fig. 10B) moving along the guide rail and attached to the support base (Para. [0074]).
	Regarding claim 10, Reis (as modified) teaches the robot of claim 1. Reis (as modified) further teaches wherein the driving force transmitter includes an end effector operating cable (at least one actuation element, Para. [0071] of Reis) which connects the end effector and transmits the driving force of the robot main body driver attached via the base to the end effector (Reis incorporates US 2006/0084945 A1 to Moll by reference, who discloses in Para. [0079] the control elements 192 connected to the drive mechanism comprising pulleys to distally deflect the catheter member, Figs. 16-20; therefore, one of ordinary skill would’ve understood the actuation elements as disclosed in Reis to function similarly and transmit the driving force of the pulleys in the drive mechanism to the end effector as disclosed in Reis), the end effector operating cable being disposed within the torque transmission tube (the combination of Reis and Morley further teaches the actuation elements disposed within the torsion tube as taught in Morley, since Morley discloses the actuation cables disposed within the torsion tube).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771